Holcomb, J.
(dissenting) — This case differs in several important respects from that of White Pine Lumber Co. v. Aetna Indemnity Co., 42 Wash. 569, 85 Pac. 52. There the defendants appeared, demurred to the complaint, and resisted only the issuance of an injunction pendente lite. It did not appear that the show cause order should be in force longer than the return day. Here it did. There the court made no order dissolving the show cause order. Here it did and recited that it was upon motion of defendants.
The case falls squarely within the rule of Donahue v. Johnson, 9 Wash. 187, 37 Pac. 322; Anderson v. Provident Life & Trust Co., 26 Wash. 192, 66 Pac. 415; Berne v. Maxham, 82 Wash. 235, 144 Pac. 23, and Puget Sound Harbor No. 16 etc. v. Aetna Accident & Liability Co., 97 Wash. 413, 166 Pac. 785. I therefore dissent.